 Case 8:21-cv-01749-SDM-SPF Document 6 Filed 07/26/21 Page 1 of 1 PageID 74




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

RICHARD ROGALINSKI, Individually              |
and on Behalf of the Class,                   |       Case No.: 8:21-cv-01749-SDM-SPF
       Plaintiffs                             |
                                              |
-vs-                                          |
                                              |
FACEBOOK, INC., a Foreign Corporation,        |
     Defendant                                |
                                              |


                              NOTICE OF RELATED ACTION


       In accordance with Local Rule 1.07(c), the Plaintiffs file this Notice of Related Action
and hereby certify that the instant action:
___ IS         related to pending or closed civil or criminal cases(s) previously filed in this Court,
               or any other Federal or State Court, or administrative agency as indicated below:

X IS NOT related to pending or closed civil or criminal case(s) previously filed in this Court,
         or any other Federal or State court, or administrative agency.

Dated: July 26, 2021                                  Respectfully submitted,

                                                      METROPOLITAN LAW GROUP, PLLC

                                                      /s/ Andrew Z. Tapp
                                                      ANDREW Z. TAPP, ESQ.
                                                      Florida Bar No.: 68002
                                                      1971 W. Lumsden Road, #326
                                                      Brandon, Florida 33511-8820
                                                      (813) 228-0658
                                                      Andrew@Metropolitan.Legal

                                                      COUNSEL FOR PLAINTIFFS




                                             Page 1 of 1
